Citation Nr: 1513548	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  14-18 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the appellant's countable income is excessive for the payment of death pension benefits with aid and attendance allowance.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1942 to November 1945.  He died on December [redacted], 2012, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  The case was certified to the Board by the Los Angeles, California Regional Office (RO).

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should include consideration of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant's countable annual income for a surviving spouse with no dependents and with aid and attendance allowance exceeds the maximum annual pension rate (MAPR) limit set by law for payment of VA death pension benefits.



CONCLUSION OF LAW

The appellant does not meet the income criteria for receipt of payment of death pension benefits with aid and attendance allowance.  38 U.S.C.A. §§ 101, 103, 1502, 1503, 1521, 1541, 5110 (West 2014); 38 C.F.R. §§ 3.1(j), 3.3, 3.23, 3.50, 3.271, 3.272, 3.273, 3.274, 3.351, 3.352 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

However, the United States Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, extensive discussion regarding VA's duties pursuant to the VCAA is not required.  Nevertheless, the appellant was provided relevant notice in a September 2013 correspondence, and the issue was last readjudicated in February 2014.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (any timing error in timing of the provision of notice is ultimately inconsequential and nonprejudicial, harmless error).

VA has obtained income verification from the Social Security Administration (SSA) and asked the appellant for information to substantiate her claim.  She has provided VA with statements regarding her status relating to the need for aid and attendance, her income, and expenses.  Resolution of this claim only requires information pertaining to the appellant's income and expenses, evidence of which is of record.  Accordingly, VA need not seek any other evidence.  See 38 C.F.R. § 3.159(c) (2014).  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file; and the appellant has not contended otherwise.

During the appellant's February 2015 Board hearing, held via video conference, the issue on appeal was explained and questions were asked designed to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the appellant and her representative to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103.

Relevant Laws and Regulations

Basic entitlement to VA nonservice-connected improved death pension benefits exists if: (i) the veteran had qualifying service (a veteran who served during wartime); or (ii) the veteran was, at time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability based on service during a period of war; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate as set by Congress on a yearly basis.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.3(b)(4), 3.23.

Under the law, the maximum annual rate of improved (nonservice-connected) death pension payable to a surviving spouse varies according to the number of dependents and according to whether the surviving spouse is in need of aid and attendance or housebound.  38 U.S.C.A. §§ 1503, 1541; 38 C.F.R. §§ 3.3(b)(4), 3.23, 3.273.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1541; 38 C.F.R. §§ 3.3, 3.23.  The maximum annual rate of pension is established by statute every year and is reduced by the surviving spouse's countable annual income.  "Annual income" includes the surviving spouse's own annual income, and, with certain exceptions, the annual income of each child of the veteran in the custody of the surviving spouse.  38 C.F.R. § 3.23(d)(5).

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a surviving spouse for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the applicable maximum annual pension rate (MAPR) for the surviving spouse as in effect during the 12-month annualization period in which medical expenses were paid, regardless of when the indebtedness occurred.  38 U.S.C.A. §§ 501, 1503(a)(8) (West 2014); 38 C.F.R. § 3.272(g).

Expenses of last illnesses, burials and just debts, incurred by a surviving spouse, which are paid during the calendar year following that in which death occurred may be deducted from annual income for the 12-month period in which they were paid or from annual income for any 12-month annualization period which begins during the calendar year of death, whichever is to the claimant's advantage.  Otherwise, such expenses are deductible for the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(h).  Amounts paid by a spouse before a veteran's death for the expense of the Veteran's last illness will be deducted from the income of the surviving spouse.  38 C.F.R. § 3.272(h)(1)(i).

The MAPR is published in the Compensation and Pension Service's manual, M21-MR, Part V, Subpart iii, Chapter 1, Section E, Paragraph 29, and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21 (2014).  Effective December 1, 2012, the MAPR for an eligible claimant, without a dependent child and with aid and attendance allowance was $13,362.  Effective December 1, 2013, the MAPR for an eligible claimant, without a dependent child and with aid and attendance allowance was $13,563, and effective December 1, 2014, the MAPR for an eligible claimant, without a dependent child and with aid and attendance allowance was $13,794.

For pension purposes, a person shall be considered to be in need of regular aid and attendance if such person is (1) a patient in a nursing home or, (2) helpless or blind, or so nearly so helpless or blind as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c).  The requirement of being permanently housebound will be considered to have been met when the person is substantially confined to such person's house or immediate premises due to a disability or disabilities which it is reasonably certain will remain throughout such person's lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(f).

The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  A person will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

In this case, the RO has already granted basic eligibility to aid and attendance in the August 2013 rating decision, which found that the appellant had difficulty preparing meals, bathing, conducting personal hygiene, managing medications, ambulating, and leaving the home without assistance.  The only question remaining, therefore, is whether the appellant's income is excessively high to allow for the payment of death pension benefits with aid and attendance allowance.

Analysis

The appellant has submitted numerous written statements describing the health and financial difficulties she has had since her husband passed away and the medical costs that she has incurred.  At the February 2015 Board hearing, she stated that her current income was solely from SSA and that she believed her total countable yearly income to be $4,871.64.  She stated that she spends a great deal of her income on over the counter medications for insomnia and chronic pain.

The Veteran's January 2012 claim states that she spent a total of $1,932.40 on the Veteran's last illness and burial.  An additional claim received in February 2013 also included $541.60 for the Veteran's medical expenses, bringing the total to $2,474.  An April 2013 decision letter from the RO informed the appellant that she had been granted $300 for burial benefits.

In September 2013 the appellant submitted information regarding her countable income, stating that her total yearly income was $22,678.80 and that her monthly expenses were: $1000 for rent, $104.90 for Medicare premiums, $114.14 for health insurance premiums, and $60 for regular prescriptions.  The appellant has indicated in numerous letters to VA that she believes the cost of her monthly rent should be deducted from her total income for the purpose of determining her countable income. 

In a March 2015 statement, the appellant reported her monthly income as $1,846 and stated that she pays $160 a month on over the counter sleep aids.  She has at other times indicated that she spends over $100 per month on over the counter medication.

The appellant has submitted various statements regarding the amount she spends on over the counter medications and prescriptions.  A report for the year of 2014 shows the appellant spending $626.92 in out of pocket costs for drugs.  Information from her health care insurance shows that she spent $1,193.53 in co-payments for prescriptions from January 2012 to December 2013, and the appellant has written that she spent $570.02 on prescription co-payments in 2012.  Subtracting this amount from the total for the 2012-2013 two year period, the Board assumes that the appellant spent $623.51 on prescription co-payments in 2013.  

The appellant has also submitted bills for medical treatment during the period on appeal.  In 2013 she received a hospital bill for $408.  She also submitted hospital bills for treatment in December 2014 for $1,050 and $420.

Information from the SSA shows that as of December 2012, the appellant's monthly income was $1,889.90.  This totals $22,678.80 in gross income for the year of 2013. 

Based on a review of the evidence of record, the Board finds that the appellant does not qualify for a death pension with aid and attendance allowance at this time due to her income.  As discussed above, the MAPR for 2012 was $13,362, the MAPR for 2013 was $13,563, and the MAPR for 2014 was $13,794.  The appellant was found to be eligible for a death pension effective December 1, 2012, the first day of the month in which the Veteran died.  The evidence of record shows that for the year of 2013, she had an income of $22,678.80.  The appellant's monthly medical expenses included $104.90 for Medicare premiums and $114.13 for health insurance premiums, as well as $623.51 for the year for prescription co-payments.  The appellant has stated that she pays up to $160 a month for over the counter medications.  The record also shows that she received a hospital bill for $408 in 2013.  Subtracting these medical expenses from her total income comes to $17,098.93.  The expenses of the last illness and burial of the Veteran may also deducted from the annual income for the year long period following the Veteran's death.  38 C.F.R. § 3.272(h).  Subtracting $2,474, less the $300 already reimbursed by VA, from the prior total results in a countable income for 2013 of $14,924.93.  As this amount is higher than the applicable MAPR for 2012 or 2013, the appellant is not eligible for death pension benefits based on her income.

The Board has also considered whether the appellant would be eligible for death pension benefits in the subsequent year of 2014, but the evidence continues to show that the appellant's income was higher than the allowed MAPR.  The appellant reported in March 2014 that her income from SSA remained at $22,678.80.  Subtracting from this amount her reported monthly medical expenses and the hospital bills totalling $1,470 results in a countable income of $16,660.44, which exceeds the MAPR of $13,563 which went into effect in 2013 or the MAPR of $13,794 which went into effect in 2014.

The primary discrepancy between the appellant's calculation of her countable income and that found by the Board is due to the appellant's assertion that her apartment rent should be subtracted from her countable income.  38 C.F.R. § 3.272 clearly lists the expenses and income that can be excluded from countable income for the purpose of determining entitlement to improved pension.  The expense of housing rent is not included, and therefore may not be excluded when calculating countable income.  38 C.F.R. § 3.272.  The Board is bound by these regulations and cannot recognize the exception that the appellant asserts.

The Board also notes that the appellant submitted a January 2013 affidavit regarding the home care aid that provided care for her husband, but she has indicated that she has not yet hired such assistance for herself, although she would like to.  The Board further notes that the appellant has indicated that she may enter an assisted-living facility in the near future.  All unreimbursed fees paid to an assisted-living facility or other institution for custodial care and medical or nursing care are deductible expenses, as long as a licensed physician certifies that the individual has a medical condition that makes such a level of care necessary.  M21-1 MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(h).  The Board points out to the appellant that if she does hire a home care aid or enters an assisted-living facility, she may resubmit her claim with evidence of these additional medical expenses, and her entitlement to a death pension will be reevaluated at her request.  

Based on the foregoing, the Board concludes that the appellant is not legally entitled to VA death pension benefits with aid and attendance allowance because her income exceeds the MAPR.  Where the law and not the evidence is dispositive, the claim must be denied due to lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the appellant's income exceeds the statutory limits, she is not legally entitled to death pension benefits.  Therefore, her claim of entitlement to payment of death pension benefits must be denied.


ORDER

Entitlement to death pension benefits with aid and attendance allowance is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


